UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4410


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMAR LAMONT HAMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00396-TDS-4)


Submitted:   December 10, 2015            Decided:   February 18, 2016


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lamar Lamont Hampton appeals the district court’s judgment

revoking his term of supervised release and sentencing him to 7

months’     imprisonment         followed       by    29     months     of    supervised

release.      Counsel      has    filed     a   brief       pursuant     to    Anders    v.

California,    386   U.S.    738     (1967),         stating    that     there    are    no

meritorious    grounds      for     appeal,      but       questioning       whether    the

sentence is plainly unreasonable.                We affirm in part and dismiss

in part.

     During the pendency of this appeal, Hampton’s prison term

ended and he began serving his new term of supervised release.

We may address sua sponte “whether we are presented with a live

case or controversy . . . since mootness goes to the heart of

the Article III jurisdiction of the courts.”                          Friedman’s, Inc.

v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (internal quotation

marks omitted).       Because Hampton has already finished serving

his term of imprisonment, there is no longer a live controversy

regarding the length of his confinement.                     Accordingly, counsel’s

challenge     to     the     reasonableness            of      Hampton’s        term     of

imprisonment is moot.        See United States v. Hardy, 545 F.3d 280,

283-85 (4th Cir. 2008) (holding that defendant’s release from

prison moots appeal of revocation sentence).                          However, because

Hampton is currently serving the 29-month term of supervised

release, we retain jurisdiction to review the district court’s

                                            2
decision      to   impose      a    new    term       of    supervised       release.           We

conclude      that      Hampton’s        term    of    supervised         release      is      not

plainly unreasonable.              See United States v. Webb, 738 F.3d 638,

640 (4th Cir. 2013) (“We will affirm a revocation sentence if it

is   within        the     statutory            maximum          and   is     not      plainly

unreasonable.”).

     Accordingly, we dismiss as moot the portion of Hampton’s

appeal challenging the length of his term of imprisonment and

affirm   in      part    the   district          court’s         judgment    in     all     other

respects.      This court requires that counsel inform Hampton, in

writing,    of     the    right     to    petition         the    Supreme     Court       of   the

United States for further review.                       If Hampton requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Hampton.                                   We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the        materials        before     this    court      and

argument would not aid the decisional process.

                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                                 3